

116 HR 6023 IH: Cultivating Organic Matter through the Promotion Of Sustainable Techniques Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6023IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Ms. Brownley of California (for herself and Ms. Pingree) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to require the designation of composting as a conservation practice and conservation activity, and for other purposes.1.Short titleThis Act may be cited as the Cultivating Organic Matter through the Promotion Of Sustainable Techniques Act or the COMPOST Act . 2.Findings Congress finds the following:(1)Composting is one of the most environmentally friendly means to dispose of food waste and other organic wastes.(2)Composting not only causes less nutrient pollution of surface and ground water and emits a smaller quantity of greenhouse gases compared to alternative disposal methods, but also yields a valuable soil amendment that enhances soil health and fertility and agricultural resilience to the impacts of climate change.(3)It is critical for the Natural Resources Conservation Service to provide technical and financial support to producers in the on-farm production of compost from on-farm and off-farm organic byproducts, and the utilization of compost in accordance with sound soil health and nutrition management.3.Composting as conservation practiceSection 1241(j) of the Food Security Act of 1985 (16 U.S.C. 3841(j)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following new paragraph:(2)Composting as conservation practice and activity(A)In generalThe Secretary shall by regulation provide that composting is a conservation practice and a conservation activity for the purposes of this title.(B)Composting defined(i)In generalFor the purposes of this paragraph, the term composting means—(I)an activity (including an activity that does not require the use of a composting facility) to produce compost from organic waste that is—(aa)generated on a farm; or(bb)brought to a farm from a nearby community and used to produce compost on that farm; and(II)the use and active management of compost on a farm, in accordance with any applicable Federal, State, or local law, to improve water retention and soil health.(ii)Determination of nearby communitiesThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall issue regulations for determining whether a community is nearby for purposes of clause (i)(I) which shall ensure that bringing organic waste from the community to the farm to produce compost results in a net reduction of greenhouse gas emissions. .